Title: Enclosure: Additions to the Recruiting Instructions, [15 March 1799]
From: Hamilton, Alexander
To: McHenry, James






To Section III
No foreigner by birth shall be enlisted unless he shall have become a citizen of the UStates and shall have resided at least one year in the County where he shall be enlisted.


To Section VI
These attestations must always be taken in the presence of and certified by a Commissioned officer and must be forwarded to the Inspector General (through the Commanding Officer of the Regimental circle where there is one) and must be sent by the Inspector General to the Department of War. The terms of any engagement which may be subscribed by recruits must conform to the tenor of these attestations.


To Section VII
Provided that the form of the Oath must be as above directed.



To Section VIII
Each District will be divided into subdistricts or quarters corresponding with the number of Companies to be raised therein. And for the present the districts will be united into Regimental circles each circle to be under the superintendence of the Commandant of the Regiment.


To Section IX
At the foot of each return which shall bear the the name of any foreigner or foreigners by birth there shall be a note or notes specifying how when and where each such foreigner became a citizen. The returns shall be forwarded to the Inspector General to be by him sent to the Department of War. While the districts are united in circles, they shall be transmitted through the respective commandants of circles & shall be open to their Inspection.



To Section XIII



To Section XIV
There being now an Inspector General the orders will pass through him. They will be sent by him to the Commandants of Circles, where there are such, and the returns and reports must also in this case pass through them.


To Section XVI
The provision respecting Serjeant Major is to take effect only where there is not a Serjeant Major of the Regiment present to perform the Duty.


To Section XIX
These certificates must be transmitted to the Inspector General to be by him sent to the Secretary of War.


To Section XXX
A like receipt must be taken and transmitted for all arms accoutrements and cloaths which shall be issued to the Recruits. Every receipt taken must be in the presence of a commissioned Officer & certified by him.



To Section XXI
The monies will be furnished to the Commanding officers of Districts by the respective regimental Paymasters according to directions from the commanding Officers of the Regiments. When there is a Pay Master present in any circle the settlements will be made with him. In every case they will be only provisional & subject to revision by the Department of War.


To Section XXIII
The Commander of the District will immediately report the same to the Commander of the Circle and he to the Inspector General at his quarters and to the Commanders of all the circles who shall be nearer to his post than the Quarters of the Inspector General to the end that measures every where may be taken for the apprehension of deserters & the prevention of impositions by them


